DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The present application is being examined under the claims filed on 05/20/2019.
Claims 1-20 are rejected.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 8 and 16 recite the limitation of “reverse normal distribution.” The scope and meaning of the phrase, "reverse normal distribution" is unclear. For example, it is unclear whether this term is intended to refer to inverse normal distribution, which is well known in the art, or whether it is intended to refer to a different concept. For the purpose of examination, Examiner interprets “reverse normal distribution” as “inverse normal distribution” in the broadest reasonable interpretation.
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention. (MPEP 2173.05(a))

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception.

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03:
Claims 1 and 4-8 recite a method/process, claims 9 and 10-16 recite a machine and claims 17 and 20 recite a product; therefore, they fall into one of the statutory categories of invention.

Analysis of Claim 1
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the 2019 PEG, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. 
The claim recites a judicial exception (i.e., an abstract idea) without significantly more. For example, applicant claim limitations under broadest reasonable interpretation covers activities classified under mathematical concept. Abstract ideas classified under mathematical concepts include mathematical relationships, mathematical formulas or equations, and mathematical calculations, see MPEP 2106.04(a)(2), as highlighted in the claim analysis below.
The claim recites, inter alia: 
estimating a similarity value associated with the incident based on a plurality of past incidents from a knowledge base (Mental process. For example, a person can reasonably estimate a similarity value associated with the incident based on a plurality of past incidents from a knowledge base.)
predicting an incident risk to the location based on the received plurality of mined data and the estimated similarity value to the plurality of past incidents (Mental process. For example, a person can reasonably predicte an incident risk to the location based on the received plurality of mined data and the estimated similarity value to the plurality of past incidents.).  
The claim falls within the “mental processes” grouping of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim recite additional elements that integrate the judicial exception into a practical application. 
Based on the determination in Step 2A Prong One of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contains any element of combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception.
The claim recites, inter alia: 
receiving a piece of data associated with an incident at a location (insignificant extra-solution activity), see MPEP 2106.05(g)
receiving a plurality of mined data based on the location (insignificant extra-solution activity), see MPEP 2106.05(g).
In this case, after considering those additional elements individually and in combination, it is determined that those additional elements do not integrate the 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
As discussed above with respect to integration of the abstract idea into practical application, the additional elements below do not add significantly more to the exception when considered separately and in combination.
The claim recites, inter alia: 
receiving a piece of data associated with an incident at a location (mere data gathering)
receiving a plurality of mined data based on the location (mere data gathering)
As discussed above in Step 2A Prong Two, receiving a piece of data and a plurality of mined data are not significant extra-solution activities that have been deemed well-understood by the courts and extra solution activities cannot provide an inventive concept in Step 2B; as required under Berkheimer Option 2 – Court Decisions in MPEP 2106.05(d)(II). 
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 4
Step 2A Prong One: The claim recites, inter alia:  
wherein estimating the similarity value associated with the incident based on the plurality of past incidents from the knowledge base (Mental process)
identifying a plurality of relevant information from the received piece of data associated with the incident by utilizing a predictive engine (Mental process. The mere nominal recitation of utilizing a predictive engine does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process)
The claim falls within the “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: The claim recites, inter alia:  
wherein the identified plurality of relevant information includes an incident date, date of reporting, at least one reporting data center associated with the location, an incident summary, an incident description, and a plurality of optionally relevant information (insignificant extra-solution activity)
wherein a plurality of optionally relevant information includes a call code, a hostname, a region name, and a site name; and synthesizing a set of plain text associated with the identified plurality of relevant information (insignificant extra-solution activity).  
In this case, after considering those additional elements individually and in combination, it is determined that those additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim recites, inter alia:  
wherein the identified plurality of relevant information includes an incident date, date of reporting, at least one reporting data center associated with the location, an incident summary, an incident description, and a plurality of optionally relevant information (insignificant extra-solution activity, WURC as per MPEP 2106.05(d)(II))
wherein a plurality of optionally relevant information includes a call code, a hostname, a region name, and a site name; and synthesizing a set of plain text associated with the identified plurality of relevant information (insignificant extra-solution activity, WURC as per MPEP 2106.05(d)(II)).  
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to 

Analysis of Claim 5
Step 2A Prong One: The claim recites, inter alia:  
retrieving the plurality of past incidents from the knowledge base (Mental process); 
comparing the incident to each past incident from the plurality of past incidents (Mental process), 
wherein each past incident description associated with each past incident is compared with the incident description associated with the incident (Mental process); 
analyzing each past incident description from the plurality of past incidents with the incident description by utilizing natural language processing techniques (Mental process), 
wherein one or more terms are identified in the analyzed past incident descriptions and the analyzed incident description (Mental process); and 
applying the similarity value to the incident and each past incident from the plurality of past incidents based on the presence of the one or more identified terms (Mental process), 
wherein a weight is applied to each identified term of the one or more identified terms (Mental process), 

Step 2A Prong Two: The claim recites, inter alia:  
wherein the applied weight is based on the significance of the identified one or more terms to determining the predicted incident risk (insignificant extra-solution activity), 
wherein the applied similarity value includes the applied weight for each of the identified one or more terms present in the compared incident and compared each plurality of past incidents (insignificant extra-solution activity).  
In this case, after considering those additional elements individually and in combination, it is determined that those additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim recites, inter alia:  
wherein the applied weight is based on the significance of the identified one or more terms to determining the predicted incident risk (insignificant extra-solution activity, WURC as per MPEP 2106.05(d)(II)) 
wherein the applied similarity value includes the applied weight for each of the identified one or more terms present in the compared incident and compared each plurality of past incidents (insignificant extra-solution activity, WURC as per MPEP 2106.05(d)(II)).

In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 6
Step 2A Prong One: The claim recites, inter alia:  
ranking the applied similarity values for each past incident to the incident (Mental process); and 
generating a list of ranked similarity values for each past incident to the incident (Mental process).  
The claim falls within the “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to 

Analysis of Claim 7
Step 2A Prong One: The claim recites, inter alia:  
wherein synthesizing the set of plain text associated with the identified plurality of optionally relevant information (Mental process), further comprises: 
dividing the set of plain text by utilizing one or more spaces (Mental process); and 
performing a text cleaning (Mental process). 
wherein estimating the similarity value associated with the incident based on the plurality of past incidents from the knowledge base (Mental process)
The claim falls within the “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: The claim recites, inter alia:  
wherein the text cleaning includes of the removal of one or more stop words, one or more host names based on the configuration management database information, one or more words with three or more consecutive vowels, and one or more numbers from the divided set of plain text  (insignificant extra-solution activity).  

Step 2B: The claim recites, inter alia:  
wherein the text cleaning includes of the removal of one or more stop words, one or more host names based on the configuration management database information, one or more words with three or more consecutive vowels, and one or more numbers from the divided set of plain text (insignificant extra-solution activity, WURC as per MPEP 2106.05(d)(II))
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 8
Step 2A Prong One: The claim recites, inter alia:  
wherein predicting the risk of the incident to the location based on the received plurality of mined data and the estimated similarity value to the plurality of past incidents (Mental process)
computing the risk of the incident based on a reverse normal distribution function (Mathematical calculation); and 
filtering the computed incident risk by utilizing a defined risk threshold, wherein computed incident risk considered to be low is eliminated (Mental process).
The claim falls within the “mathematical concepts” and “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Regarding claims 9 and 12-16,
Claims 9 and 12-16 are substantially similar to claims 1 and 4-8. The arguments as given above for claims 1 and 4-8 are applied, mutatis mutandis, to claims 9 and 12-16, therefore the claims 9 and 12-16 are ineligible under the 35 USC 101 accordingly. 

Regarding claims 17 and 20,
Claims 17 and 20 are substantially similar to claims 1 and 4. The arguments as given above for claims 1 and 4 are applied, mutatis mutandis, to claims 17 and 20, therefore the claims 17 and 20 are ineligible under the 35 USC 101 accordingly. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Knopp et al. (US 2018/0189913 A1, hereinafter Knopp).

Regarding claim 1, Knopp teaches: A computer-implemented method comprising: 
receiving a piece of data associated with an incident at a location ([0007] "analyze data received from a first source; generate a report based on the data, the report containing event information associated with at least one event occurring at a first location" Examiner notes that "one event" is mapped to "an incident".);
	estimating a similarity value associated with the incident based on a plurality of past incidents from a knowledge base ([0076] "a pattern may be defined by a level of similarity above a predefined threshold based on a correlation between at least a first incident and information stored in one or more of the incident database 133, catalogs database 136, the location-score database 134 and the information layer database 138.");
	receiving a plurality of mined data based on the location ([0051] "Additionally, real-time data such as user observations, monitored data such as data from an accelerometer and/or a GPS, captured data such as pictures, video and sound recordings, weather data, social media data, other data, etc., may be transmitted over a real-time data channel 114." Examiner notes that the specification describes "the mined data (including weather analytics, social media alerts and data derived from the past DRI database (if any))" in [0070]); and
	predicting an incident risk to the location based on the received plurality of mined data and the estimated similarity value to the plurality of past incidents ([0031] "The past and present conditions and incidents and/or events may be utilized by the system (e.g., condition analysis system, safety monitoring system, etc.) to provide a real-time statistical risk and safety analysis for any given location. Additionally, the safety analysis engine may provide a predictive risk analysis for any given location or for an individual, object, asset, etc., in the given location." [0051] "Additionally, real-time data such as user observations, monitored data such as data from an accelerometer and/or a GPS, captured data such as pictures, video and sound recordings, weather data, social media data, other data, etc., may be transmitted over a real-time data channel 114." Examiner notes that the specification describes "the mined data (including weather analytics, social media alerts and data derived from the past DRI database (if any))" in [0070]).  

Regarding claim 9, Knopp teaches: A computer system for estimating the probability of invoking information technology (IT) disaster recovery at a location based on an incident risk, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories further comprise program instructions to cause the computer system ([0007] "a non-transitory storage medium may have stored thereon logic, the logic may be executable by one or more processors to perform operations described anywhere in this disclosure or that apply principles described in this disclosure." [0118] "Further, the software and related steps of the methods described above may be implemented in software as a set of data and instructions. A machine-readable medium includes any mechanism that provides (e.g., stores and/or transports) information in a form readable by a machine (e.g., a computer).") to perform a method comprising: claim 1, and is similarly analyzed.

Regarding claim 17, Knopp teaches: A computer program product for estimating the probability of invoking information technology (IT) disaster recovery at a location based on an incident risk, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the computer ([0056] "The incident determination logic 124 may include functionality that, when executed by one or more processors, may cause the performance of operations that include determining whether a report corresponds to an existing incident stored in the safety analysis engine 120." [0118] "Further, the software and related steps of the methods described above may be implemented in software as a set of data and instructions. A machine-readable medium includes any mechanism that provides (e.g., stores and/or transports) information in a form readable by a machine (e.g., a computer).") to perform the method comprising: claim 1, and is similarly analyzed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knopp in view of Sengupta et al. (US 20130054536 A1, hereinafter Sengupta) and further in view of Gamarnik et al. (US 20050027571 A1, hereinafter Gamarnik).

Regarding claim 2, Knopp teaches: The method of claim 1.
Knopp further teaches: wherein the plurality of mined data includes: one or more upcoming weather incidents, one or more alerts from a plurality of social media sources, a historical classification of the plurality of past incidents, [at least one data center infrastructure protection level, one or more business risks connected with the significance of an information technology (IT) environment, a plurality of high severity incidents associated with data center infrastructure failure,] a plurality of security incidents associated with one or more physical breaches to a data center[, and one or more past experiences of disaster recovery invocation] ([0051] "Additionally, real-time data such as user observations, monitored data such as data from an accelerometer and/or a GPS, captured data such as pictures, video and sound recordings, weather data, social media data, other data, etc., may be transmitted over a real-time data channel 114." [0031] "The past and present conditions and incidents and/or events may be utilized by the system (e.g., condition analysis system" [0057] "security breaches").  
	Knopp does not explicitly teach: at least one data center infrastructure protection level, one or more business risks connected with the significance of an information 
	However, Sengupta teaches: at least one data center infrastructure protection level, one or more business risks connected with the significance of an information technology (IT) environment, a plurality of high severity incidents associated with data center infrastructure failure ([0016]  e.g., "protection level against site failures" [0017] "A corporate Information Technology team in the enterprise may plan to backup the data to data centres at multiple geographic locations in order to provide business continuity if disaster strikes one or more locations." [0016] "the event of catastrophic failure at one or more data centres" Examiner notes that "business continuity" is mapped to "business risks" in a sense that lower business continuity means higher business risk.)
Knopp and Sengupta are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knopp to incorporate the method of data backup in the event of catastrophic failure of Sengupta. The motivation/suggestion for doing this would be for the purpose of providing a way of backing up business data onto data centers so that the client data is recoverable in the event of catastrophic failure. (Sengupta [0016]).
	Knopp in view of Sengupta does not explicitly teach: one or more past experiences of disaster recovery invocation.
	However, Gamarnik teaches: one or more past experiences of disaster recovery invocation ([0142] "The estimated frequency of disaster declaration is based on statistical analysis of the declarations that the disaster recovery has experienced over its history.").
Knopp, Sengupta, and Gamarnik are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knopp in view of Sengupta to incorporate the method for risk assessment for a disaster recovery process of Gamarnik. The motivation/suggestion for doing this would be for the purpose to improve the ability to manage disaster events, thereby leading to greater levels of customer satisfaction (Gamarnik [0017]).

Regarding claim 10, the claim recites the computer system of claim 2, and is similarly analyzed.

Regarding claim 18, the claim recites the computer program product of claim 2, and is similarly analyzed.

Claim(s) 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knopp in view of Guven et al. (US A1, hereinafter Guven).

Regarding claim 3, Knopp teaches: The method of claim 1.
Knopp further teaches: wherein the piece of data associated with the incident at the location includes: [an incident ticket, an infrastructure ticket, an infrastructure failure,] a security incident, a weather alert, and a social media warning ([0057] "security breaches … All incidents may be stored in the incident database 133." [0051] "Additionally, real-time data such as user observations, monitored data such as data from an accelerometer and/or a GPS, captured data such as pictures, video and sound recordings, weather data, social media data, other data, etc., may be transmitted over a real-time data channel 114.").  
Knopp does not explicitly teach: an incident ticket, an infrastructure ticket, an infrastructure failure.
	However, Guven teaches: an incident ticket, an infrastructure ticket, an infrastructure failure ([0037] "Incident data, such as incident tickets, can also include a number of attributes." [0003] "one or more change tickets and one or more incident tickets relating to an information technology infrastructure" [0016] "incidents in information technology (IT) infrastructure.")
Knopp and Guven are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knopp to incorporate the method of linkages between changes and incidents in information technology infrastructure of Guven. The motivation/suggestion for doing this would be for the purpose to assess and mitigate change risk to reduce the chance of failure or eventual outage (Guven [0024]).

Regarding claim 11, the claim recites the computer system of claim 3, and is similarly analyzed.

Regarding claim 19, the claim recites the computer program product of claim 3, and is similarly analyzed.

Claim(s) 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knopp in view of Sengupta and Guven, and further in view of Eleid et al. (US 20160171455 A1, hereinafter Eleid) and Holsapfel et al. (US 20030149558 A1, hereinafter Holsapfel).

Regarding claim 4, Knopp teaches: The method of claim 1.
Knopp further teaches: wherein estimating the similarity value associated with the incident based on the plurality of past incidents from the knowledge base ([0076] "a pattern may be defined by a level of similarity above a predefined threshold based on a correlation between at least a first incident and information stored in one or more of the incident database 133, catalogs database 136, the location-score database 134 and the information layer database 138."), further comprises: 
identifying a plurality of relevant information from the received piece of data associated with the incident by utilizing a predictive engine ([0007] "analyze data received from a first source; generate a report based on the data, the report containing event information associated with at least one event occurring at a first location, the event information assembled in a standardized format; access stored information in a database to determine whether (1) the report corresponds to a known incident, or (2) the report corresponds to a new incident" [0033] "Subsequent to receiving data regarding an incident and/or event (e.g., a crime, a current weather condition, a natural disaster, etc.), the safety analysis engine may determine whether (1) the incident and/or event corresponds to existing incident information already stored within the safety analysis engine or associated database/memory, and the existing information should be updated with any new information, or (2) no information regarding the incident and/or event is stored within the safety analysis engine or associated database/memory, and information (e.g., information having a standardized format, like a report, record, entry, etc.) describing a new incident should be generated."),
wherein the identified plurality of relevant information includes an incident date, [date of reporting, at least one reporting data center associated with the location, an incident summary,] an incident description[, and a plurality of optionally relevant information] ([0033] "the time of the incident" [0053] "one type of report may normally include a description of events, exact location or narrow-range location (e.g., address or GPS location as opposed to city, state, or broad region), time, etc., and the report may begin to generate without all that data."),
wherein a plurality of optionally relevant information includes [a call code, a hostname,] a region name[, and a site name] ([0101] "However, it should be noted that the plurality of regions may all use the same notation for describing and reporting events and incidents"); and 
Knopp does not explicitly teach: a site name.
	However, Sengupta teaches: a site name ([0019] "The system 100 may include a data placement planner (DPP) 108, a primary site or a source data centre 110, the data centres 106, and a recovery site or recovery data centre 112.")
Knopp and Sengupta are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knopp to incorporate the method of data backup in the event of catastrophic failure of Sengupta. The motivation/suggestion for doing this would be for the purpose of providing a way of backing up business data onto data centers so that the client data is recoverable in the event of catastrophic failure. (Sengupta [0016]).
Knopp in view of Sengupta does not explicitly teach: at least one reporting data center associated with the location, an incident summary, and a plurality of optionally relevant information, and 
a hostname.
	However, Guven teaches: at least one reporting data center associated with the location, an incident summary, and a plurality of optionally relevant information ([0108] "location at a higher level of abstraction (e.g., country, state, or datacenter)." [0045] "Useful structured fields for incident data include, but are not limited to, summary, detailed description, resolution, start time, severity, type and resolver group."), and 
	a hostname ([0055] "the hostname.").
Knopp, Sengupta, and Guven are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knopp in (Guven [0024]).
	Knopp in view of Sengupta and Guven does not explicitly teach: date of reporting, and 
	a call code.
	However, Eleid teaches: date of reporting ([0070] "the date that the report was issued"), and 
	a call code ([0078] "In FIG. 9a, table Callbacks includes callback ID 156 for a unique record ID, device ID 158 to uniquely identify a device, a unique call code 160, call code 162, company callback ID 164, company ID 166, information regarding about the problem that occurred such as who entered the problem 168, the date, time and description of the problem 169, dispatch time 170, the call status 171 (including call status and call close time and date), mechanic arrive time 172, information regarding billable hours 174, as well as other information regarding updates of the system 176 such as who updated it or when the update occurred.").
Knopp, Sengupta, Guven, and Eleid are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knopp in view of Sengupta and Guven to incorporate the method for storing callback (Eleid [0004]).
	Knopp in view of Sengupta, Guven, and Eleid does not explicitly teach:
	However, Holsapfel teaches: synthesizing a set of plain text [associated with the identified plurality of relevant information] ([0015] "The neural network according to the invention is therefore highly suited to synthesizing texts comprising a plurality of languages with a multilingual TTS system." Examiner notes that "a set of plain text associated with the identified plurality of relevant information" are taught by the combination of [0033] and [0053] in Knopp, [0108] and [0045] in Guven, and [0070] in Elied.)
Knopp, Sengupta, Guven, Eleid, and Holsapfel are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knopp in view of Sengupta, Guven, and Eleid to incorporate the method of synthesizing texts of Holsapfel. The motivation/suggestion for doing this would be for the purpose to enable phrase boundaries to be accurately predicted during the generation of prosodic parameters for speech synthesis systems (Holsapfel [0015]).

Regarding claim 12, the claim recites the computer system of claim 4, and is similarly analyzed.

Regarding claim 20, the claim recites the computer program product of claim 4, and is similarly analyzed.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knopp in view of Sengupta, Guven, Eleid, and Holsapfel, and further in view of Debique (US 2019/0012381 A1) and Rajpathak et al. (US 2013/0091139 A1, hereinafter Rajpathak).

Regarding claim 5, Knopp in view of Sengupta, Guven, Eleid, and Holsapfel teaches: The method of claim 4.
Knopp teaches: further comprising: retrieving the plurality of past incidents from the knowledge base; comparing the incident to each past incident from the plurality of past incidents, wherein each past incident description associated with each past incident is compared with the incident description associated with the incident ([0076] "a pattern may be defined by a level of similarity above a predefined threshold based on a correlation between at least a first incident and information stored in one or more of the incident database 133, catalogs database 136, the location-score database 134 and the information layer database 138.");
analyzing each past incident description from the plurality of past incidents with the incident description [by utilizing natural language processing techniques], wherein one or more terms are identified in the analyzed past incident descriptions and the analyzed incident description ([0079] "The event prediction logic 130 performs an analysis to determine whether one or more incidents has at least a predetermined threshold of similarity with one or more characteristics of a pattern such as an incident category component, a location component, and a time component." [0013] "For example, a pre-report may be generated based on a posting via social media that includes the term “fire.”" Examiner notes that a term "fire", for example, is the term identified in the analyzed past incident descriptions and the analyzed incident description.); and
applying the similarity value to the incident and each past incident from the plurality of past incidents based on the presence of the one or more identified terms ([0097] "At block 508, the safety analysis engine 120 may determine whether there is a similarity above a predetermined threshold between the report and an existing incident. When a similarity above the predetermined threshold exists (yes at block 508), the existing incident may be supplemented with information included in the report that was not included in the existing incident (block 510)." [0013] "For example, a pre-report may be generated based on a posting via social media that includes the term “fire.”" Examiner notes that a term "fire", for example, is the term identified in the analyzed past incident descriptions and the analyzed incident description.),
to determining the predicted incident risk ([0031] "the safety analysis engine may provide a predictive risk analysis for any given location or for an individual, object, asset, etc., in the given location."),
compared incident, past incidents ([0076] "a pattern may be defined by a level of similarity above a predefined threshold based on a correlation between at least a first incident and information stored in one or more of the incident database 133").

	However, Debique teaches: description by utilizing natural language processing techniques ([Abstract] "A natural language description of music is analyzed using various natural language processing techniques to generate corresponding musical features of the schema to be searched.").
Knopp, Sengupta, Guven, Eleid, Holsapfel, and Debique are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knopp in view of Sengupta, Guven, Eleid, and Holsapfel to incorporate the natural language processing techniques of Debique. The motivation/suggestion for doing this would be for the purpose of generating search results from a natural language description (Debique [0003]).
Knopp in view of Sengupta, Guven, Eleid, Holsapfel, and Debique does not explicitly teach: wherein a weight is applied to each identified term of the one or more identified terms, and 
wherein the applied weight is based on the significance of the identified one or more terms,
wherein the applied similarity value includes the applied weight for each of the identified one or more terms present in the compared [incident] and compared each plurality of past [incidents].
	However, Rajpathak teaches: wherein a weight is applied to each identified term of the one or more identified terms ([0016] "Weight assignment module may, for example, determine a frequency or weighting assignment parameter for each extracted term."),
	wherein the applied weight is based on the significance of the identified one or more terms ([0016] "The frequency parameter or weighting assignment parameter may, for example, be related to, indicative of, or representative of the criticality of an extracted term."), and 
	wherein the applied similarity value includes the applied weight for each of the identified one or more terms present in the compared [incident] and compared each plurality of past [incidents] ([0055] "Terms 214 in sorted list 232 may, for example, be verified by comparing extracted terms 214 in sorted list 232 to existing words in the existing domain ontologies 10 or measuring the similarity between extracted terms 214 and existing terms in the ontologies 10." Examiner notes that “compared incidents” and “past incidents” are taught by Knopp in [0076].).  
Knopp, Sengupta, Guven, Eleid, Holsapfel, Debique, and Rajpathak are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knopp in view of Sengupta, Guven, Eleid, Holsapfel, and Debique to incorporate the method of Rajpathak that terms are extracted from the unstructured steam of text. The motivation/suggestion for doing this would be for the purpose of processing documents using for example tokenization, stop word removal, and/or other document processing operations (Rajpathak [0014]).

Regarding claim 13, the claim recites the computer system of claim 5, and is similarly analyzed.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knopp in view of Sengupta, Guven, Eleid, Holsapfel, Debique, and Rajpathak, and further in view of  Kumar et al. (US 2015/0142506 A1, hereinafter Kumar).

Regarding claim 6, Knopp in view of Sengupta, Guven, Eleid, Holsapfel, Debique, and Rajpathak teaches: The method of claim 5.
Knopp in view of Sengupta, Guven, Eleid, Holsapfel, Debique, and Rajpathak does not explicitly teach: further comprising: ranking the applied similarity values for each past incident to the incident,
generating a list of ranked similarity values for each past incident to the incident.
However, Kumar teaches: further comprising: ranking the applied similarity values for each past incident to the incident ([0064] "Determining model ranking based on a number of past fits to a same set of metric variants (e.g., if the metrics fit 10 models, determine which of the 10 models has caused a maximum number of incidents with similarity in the incident markers)."); and
generating a list of ranked similarity values for each past incident to the incident ([0069] "Producing a list of metrics in an order of contribution to an incident and test success rate (i.e., ranked in the order of probability of the incident occurrence).").  
Kumar [0042]).

Regarding claim 14, the claim recites the computer system of claim 6, and is similarly analyzed.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knopp in view Sengupta, Guven, Eleid, Holsapfel, and Rajpathak, and further in view of  Zhou et al. (US 2019/0108465 A1, hereinafter Zhou), Maruo (JP 2016/218940 A), and L'Huillier et al. (US 9317566 B1, hereinafter L'Huillier).

Regarding claim 7, Knopp in view of Sengupta, Guven, Eleid, and Holsapfel teaches: The method of claim 4.
Knopp in view of Sengupta, Guven, and Eleid does not explicitly teach: wherein synthesizing the set of plain text [associated with the identified plurality of optionally relevant information], further comprises:
(([0015] "The neural network according to the invention is therefore highly suited to synthesizing texts comprising a plurality of languages with a multilingual TTS system." Examiner notes that "the set of plain text associated with the identified plurality of optionally relevant information" are taught by the combination of [0101] in Knopp, [0019] in Sengupta, [0055] in Guven, and [0078] in Elied.), further comprises:
Knopp, Sengupta, Guven, Eleid, and Holsapfel are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knopp in view of Sengupta, Guven, and Eleid to incorporate the method of synthesizing texts of Holsapfel. The motivation/suggestion for doing this would be for the purpose to enable phrase boundaries to be accurately predicted during the generation of prosodic parameters for speech synthesis systems (Holsapfel [0015]).
	Knopp in view of Sengupta, Guven, Eleid, and Holsapfel does not explicitly teach: dividing the set of plain text by utilizing one or more spaces,
	wherein the text cleaning includes of the removal of one or more stop words … from the divided set of plain text.
	However, Rajpathak teaches: dividing the set of plain text by utilizing one or more spaces ([0036] " The unstructured stream of text, characters, strings, and/or other types of data may, for example, include or be separated by blank space(s)."); and
([0037] "According to some embodiments, stop words 204 may be removed from document 104 during a stop word deletion or removal operation 206." [0025] "Documents 104 received at system 100 may, for example, be unstructured stream of text, characters, and/or strings. In a tokenizing operation, the unstructured stream may, in some embodiments, be separated, broken, or divided into terms, words, phrases, phonemes, symbols or other elements, which may be identified in tagging, text identification, parsing, sorting, or other operations.").  
Knopp, Sengupta, Guven, Eleid, Holsapfel, and Rajpathak are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knopp in view of Sengupta, Guven, Eleid, and Holsapfel to incorporate the method of Rajpathak where terms are extracted from the unstructured steam of text. The motivation/suggestion for doing this would be for the purpose of processing documents using for example tokenization, stop word removal, and/or other document processing operations (Rajpathak [0014]).
Knopp in view of Sengupta, Guven, Eleid, Holsapfel, and Rajpathak does not explicitly teach: performing a text cleaning, and 
	one or more numbers.
	However, Zhou teaches: performing a text cleaning ([0039] "the risk engine 104 cleans the text"), and 
	one or more numbers ([0039] "removing numbers").
(Zhou [0039]).
	Knopp in view of Sengupta, Guven, Eleid, Holsapfel, Rajpathak, and Zhou does not explicitly teach: one or more host names based on the configuration management database information.
	However, Maruo teaches: one or more host names based on the configuration management database information ([p. 2, par. 10] "The control unit 5012 adds or deletes the network address or host name held in the server information storage unit 5011 based on the input information determined to be valid by the input determination unit 5021" [p.2, par. 8] "The server configuration management unit 501 includes a server information storage unit 5011 that stores information on a server to be managed and an operation status").
Knopp, Sengupta, Guven, Eleid, Holsapfel, Rajpathak, Zhou, and Maruo are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knopp in view of Sengupta, Guven, Eleid, Holsapfel, Rajpathak, and Zhou to incorporate the method of deleting host names of Maruo. The (Maruo [p. 2, par. 10]).
	Knopp in view of Sengupta, Guven, Eleid, Holsapfel, Rajpathak, Zhou, and Maruo does not explicitly teach: one or more words with three or more consecutive vowels.
	However, L'Huillier teaches: one or more words with three or more consecutive vowels ([Col. 15, ln. 37-45] "If it is ambiguous how to map a word with multiple consecutive vowels to a more standard word (e.g., if it is unclear whether “goooood” should be mapped to “good” or “god”), then the priority of the mapping may be the next available multi-vowel word (e.g., “good”). In case a word with multiple consecutive vowels does not exist in the lexicon (e.g., “amaaaaaaaazing”), it may be mapped to the next normalized representation of the multi-vowel word (e.g., “amazing”).")
Knopp, Sengupta, Guven, Eleid, Holsapfel, Rajpathak, Zhou, Maruo, and L'Huillier are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knopp in view of Sengupta, Guven, Eleid, Holsapfel, Rajpathak, Zhou, and Maruo to incorporate the natural language processing techniques of L'Huillier. The motivation/suggestion for doing this would be for the purpose of the consistency and therefore accuracy of the solutions (L'Huillier [Col. 6, ln. 60-63]).

Regarding claim 15, the claim recites the computer system of claim 7, and is similarly analyzed.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knopp in view of  Gamarnik, and further in view of  Byles et al. (US 2018/0130134 A1, hereinafter Byles).

Regarding claim 8, Knopp teaches: The method of claim 1.
Knopp further teaches: wherein predicting the risk of the incident to the location based on the received plurality of mined data and the estimated similarity value to the plurality of past incidents ([0031] "The past and present conditions and incidents and/or events may be utilized by the system (e.g., condition analysis system, safety monitoring system, etc.) to provide a real-time statistical risk and safety analysis for any given location. Additionally, the safety analysis engine may provide a predictive risk analysis for any given location or for an individual, object, asset, etc., in the given location." [0051] "Additionally, real-time data such as user observations, monitored data such as data from an accelerometer and/or a GPS, captured data such as pictures, video and sound recordings, weather data, social media data, other data, etc., may be transmitted over a real-time data channel 114."), further comprises:
filtering the [computed] incident [risk] by utilizing a defined risk threshold, wherein computed incident risk considered to be low is eliminated ([0038] "The analysis determines whether one or more incidents correlates to one or more characteristics of a pattern and, upon determining a correlation above the predetermined threshold exists, predict a portion or portions of a pattern are likely to occur in the future.").  
Knopp does not explicitly teach: computing the risk of the incident based on a [reverse normal distribution] function, and 
the computed incident risk.
	However, Gamarnik teaches: computing the risk of the incident based on a [reverse normal distribution] function ([0022] "the present invention teaches a method (and a structure and a network) of calculating a risk exposure for a disaster recovery, including loading a user interface into a memory, the interface allowing control of an execution of one or more risk models, each risk model based on a specific disaster type, each risk model addressing a recovery utilization of one or more specific assets identified as necessary for a recovery process of the disaster type."); and
	the computed incident risk ([0022] "the present invention teaches a method (and a structure and a network) of calculating a risk exposure for a disaster recovery")
Knopp and Gamarnik are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knopp to incorporate the method for risk assessment for a disaster recovery process of Gamarnik. The motivation/suggestion for doing this would be for the purpose (Gamarnik [0017]).
	Knopp in view of Gamarnik does not explicitly teach: a reverse normal distribution function.
	However, Byles teaches: a reverse normal distribution function ([0018] "wherein the respective skill scores are converted to a z-score using an inverse normal distribution such that the z-score is directly proportional to the investment strategy rather than the temporal market events. ").
Knopp, Gamarnik, and Byles are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Knopp in view of Gamarnik to incorporate the method of the inverse normal distribution of Byles. The motivation/suggestion for doing this would be for the purpose to convert respective skill scores to a z-score using an inverse normal distribution (Byles [0018]).

Regarding claim 16, the claim recites the computer system of claim 8, and is similarly analyzed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Marino (US 9734456 B1): teaches determination of a user-specific likelihood of incident occurrence at a geographic location by analyzing collected sets of user 
Angeles et al. (US 20170308421 A1): teaches predictive disaster recovery system by using historical disaster recovery data, social media data, and environmental data stored in database repository.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached at (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/JAEYONG J PARK/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126